NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     JESUS MEDINA LOPEZ, Appellant.

                             No. 1 CA-CR 15-0135
                               FILED 12-3-2015


             Appeal from the Superior Court in Yuma County
                        No. S1400CR201400364
                 The Honorable Stephen J. Rouff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office
By Joseph T. Maziarz, Phoenix
Counsel for Appellee

Yuma Public Defender’s Office
By Edward F. McGee, Yuma
Counsel for Appellant
                            STATE v. LOPEZ
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Lawrence F. Winthrop joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for Jesus Medina Lopez (defendant) has advised us that, after
searching the entire record, he has been unable to discover any arguable
questions of law and has filed a brief requesting this court conduct an
Anders review of the record. Defendant has been afforded an opportunity
to file a supplement brief in propria persona, but has not done so.

¶2            In March 2014, defendant’s mother reported to the police that
defendant took money from her bank account without her consent. A San
Luis police officer responded and questioned defendant in the front yard of
his home. The officer noticed that defendant’s front pockets were bulky
and conducted a pat down to search for weapons. The officer felt an object
in defendant’s pocket and asked him if we would remove it. Defendant
agreed and pulled out receipts from an ATM machine, several lighters, and
a small plastic wrapping containing methamphetamine. The officer
arrested defendant and read him his Miranda rights. Defendant later
admitted to taking the money from his mother’s bank account, driving to
Mexico, and buying beer and methamphetamine.

¶3            The state charged defendant with one count of possession of
dangerous drugs, a class four felony, and one count of possession of drug
paraphernalia involving methamphetamine, a class six felony. The
defendant moved to suppress the evidence and the statements he made to
the officer, and the court held an evidentiary hearing to consider the
motions. After the presentation of evidence, the court denied the motions.

¶4            Defendant waived his right to a jury trial and agreed to the
court taking judicial notice of the evidence presented at the evidentiary
hearing. After a bench trial, the court found defendant guilty of possession
of dangerous drugs. The court suspended imposition of sentence, placed
defendant on thirty-six months supervised probation, and imposed a $1,830
fine.


                                     2
                            STATE v. LOPEZ
                           Decision of the Court

¶5             We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory limits. Pursuant to State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984), defendant’s
counsel’s obligations in this appeal are at an end.

¶6           We affirm the conviction and sentence.




                                :ama




                                       3